Citation Nr: 1612009	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-27 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement an initial rating in excess of 10 percent prior to March 16, 2015 for service-connected hepatitis C.  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected cirrhosis associated with hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to April 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated June and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a February 2016 written statement, the Veteran indicated he wished to withdraw all appeals.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing.  Id.

In this case, in a February 2016 written statement the Veteran clearly stated he wished to withdraw his appeals.

As the Veteran has withdrawn his appeals, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.



ORDER

The appeal for an increased rating for service-connected hepatitis C  is dismissed.

The appeal for an increased rating for service-connected cirrhosis is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


